Case 1:20-cv-00688-JL Document 2-4 Filed 06/09/20 Page 1 of 1

AO 399 (0149) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the

District of New Hampshire [F]

Libertarian Party of New Hampshire ot al
Plaintiff
v.

Governor Christopher T. Sununu et al
Defendant

Civil Action No. 1:20-cv-00688

Seana? Sesas? Sea Sane See

WAIVER OF THE SERVICE OF SUMMONS

To: William Gardner, Secretary of State
(Name of the plaintiff's attorney or unrepresented plaintiff)

L have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, ie ee Tepe cee, ID Ree all deteuden ox objections to the lewerit, the) court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

ton onvoa fee or the entity J represent, must file and serve an answer or a motion under Rule |2 within
60 days from Oi 4 {2 2620 , the date when this request was sen 8 if it was sent outside the
United States). If fail 1d son default judgment will be entered against me orf tity sent.

Date: 06/19/2020 ZL 2 r .
Vi flian Gardner, Secretary of State. a eee.

Printed name of party waiving service of summons Lar ened 4 offre

ajom

eet "04 oxo!

a We Soy M7?

il address

(ost Z-olld

Telephone number

Doty to Avold Unnecessary Expenses of Serving a Santmons

Ruled ofthe Podernl Rules of Civil Procedure requires certain defendants to cooperate in raving unnecesasry expenses of serving a summons
and complaint. A defendant who is located in the United ink end wh ft to rer a ign walve of ervice requested by plan load i
the United States will be required to pay the expenses of service, unless the defendant shows good cause fer the fail

“Good cause” does aot include a belicf that the lawsuit is groundless, or that it haa boon brought in an improper venue, or that the court has
Bo jurisdiction over this matter or over the defendant or the defendant's property.

Ifthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
4 summons or of service,

Ifyou waive service, then you onust, within the time specified an the waiver farm, verve an answer or « motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been
Case 1:20-cv-00688-JL Document 3 Filed 06/09/20 Page 4 of 4

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the

District of New Hampshire fr]

Libertarian Party of New Hampshire et ai )

Plaintiff )

¥v. )

Govemor Christopher T. Sununu at al }
Defendant

Civil Action No, 1 :20-cv-00688-JL

WAIVER OF THE SERVICE OF SUMMONS

To: Wiltam Gerdner, Secretary of State
(Name of the plaintiff's attorney or unrepresented plaintif)

1 have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agres to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a suramons or of service.

1 algo understand that i, or the entity ] represent, nvust file and serve an answer or ion under Rule 12 within

60 days from Ole /OF / 7.02.0 , the date when this requeat was sent (or/90 days if it was sent outside the
United States). If] fail to do so, a default judgment will be entered against me or the entity I esent,

Date: Olofig/2020 / \ ?
Wiha Gardner, Seerctary of State puorer S. wre

Printed name of party waiving service of summons aomey be ; 3 otic
Address
Sried gill CLOTH +9 2”
E-mail address

(232 y- alo

Telephone number

Drty to Avold Unnecessary Expenses of Serving s Summioas

Rule4 of the Federal Rules of Civil Procedure requires cartuin defoodants to cooperate in aa

ving unmiccessary expenses of a gimmous
and complaint. A defendant who is located in the United and who falls to return & signed walvet of service requsetod by a plsiutt located in
the United States will be required to pay the expenses of service, unicas the defendant shows good cause for the failure.

“Good canse” docs not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or thet the court has
0 jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and retuned, you can stil] meke those and all other defenses and objections, but you cannot object to the absence of
a summons or of service,

Tf you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plalntiff
and file a copy with the court. By signing and retuming the waiver form, you are allowed mare time to respond than if a summons had been served.
Case 1:20-cv-00688-1L Oacument 2-6 Filed 06/09/20 Page 1of1

AO 39P (INT) Werver of the ervaw cl Fares

UNITED STATES DISTRICT COURT
for Yne

District of New Hampshire [FJ

Libertarian Party of New Hampshire et al
Plaintifl

v. Civil Action No. 1:20-cv-00688

Governor Crrfetopher 7. Sunur vi ai
Defendant

ant ee eae Net

WAIVER OF THE SERVICE OF SUMMONS

To: Govemor Christopher T. Sununu __ a
(Name of the plaintiff's attorney or unreprerented platntif)

 

I have received your request to waive service of a summons in this action along with a of the complai
two copien nfs waive, form, nod 2 prepaid means of returning one signed copy ofthe form to you. taint,

L or the entity 1 represent, agree to save the expense of serving a summons and complaint in this case.

_. 1 understand that I, or the entity I represent, will all defenses or objections to i '
jeri an at, oF Sie con Yan fart waive aay chfectioas tothe checnce oft summoes or ofeernng en?

1 also understand that I, or the entity J represent, must file and serve un answer or a motion under Rule 12 withi
60 days from O6-04- 2020 , the date when this request was cent (or ifie was sean coin
United States). LfI fail to do so, a default judgment will be entered againat me or the entity “a

(
Date: Of - |S" 2OZO kat
Govemoc Che istopher J. Sununu oh rte £. Well.

Printed name of party waiving service of summons Printed name ; KE
fomacy yeperal '§ Atvee
A 77 Gable) St.
wore IH oF¥e)

Genel. wil @ Sag. nh Jor

  
  

 

E-mail address
(ox) 27/-olle
Telephone number
Duty to Aveld Unnecemary Expenses of Serving « Suman
Rule 4 of the Fedoral Rules of Civil Procedure ccrtain dafendance :
and complaint A datindant who te Weed bee United se in saving wntceseazy expensca of

am ae and who fails to retum a signed waiver of service requested Tlocead ts
States will be required to pay the expenses of service, uniesa the defendant thowa good cause forthe fale *

“Good cause” does #ot include a deli it is ground! { =
no jurisdiction aver thia mutter or over fe Gefeadaat or the dafealrtc roeeeet has Deen brctght in an improper venue, or thatthe court has

If the waiver is signed retworncd a .
# Senne or af sovvice. = you can still make those and all other defenses and objections, but you cantiot object to the abscuos of

If you waive service, then you must, within the time specified on the waiver form, sorve an answer or « motion under pleintiff
* J > i ae
and file a copy with the court. By snd returning the waiver form, you are allowed more time to respond than if & suranea cen y ee
Case 1:20-cv-00688-JL_ Document 3 Filed 06/09/20 Page 2 of 4

AD 399 (01/09) Waiver of the Service of Gummons

UNITED STATES DISTRICT COURT

for the
District of New Hampshire El
Libertarian Party of New Hampshire et a! )
Plaintiggy
¥. Civil Action No, 1 :20-cv-00688-JL
Governor Christopher T. Sununu et al }
Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: Governor Christopher T. Sununu
(Names of the plaindif"s attorney or unrepresented plaintif/)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of retuming one signed copy of the form to you.

eee eee ee eee eee

I understand that [, or the enti represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, i dant Leveive any cbiections tothe sbscnes af a auromona or of rervice

I algo understand that I, or the entity I represent, must file and serve an enswer of a motion under Rule 12 within

60daysfrom CO (s - OF - 2020 , the date when this request eter ms ouaiie te
United States). IT el tm do 0, adi eigen Wi b exeed gaan

Date: Ole-(F—- 2620
> ae
Governor Christopher T- Sununu.

Printed name of party waiving service of summons Printed name Santee é wheel

pon ‘s office
a ve
Address =P yeahs so ox)

Emall odiress (0. Will@ Sep MM-PY
Telephone menber (623| U7)~ P11O

Duty to Aveid Usnecemary Expenses of Serving a Sunnmens

omighat A btonhae iho i hand is tos on certain defendants to in

cooperate in saving unnecessary expenses agommons
A defendant who is located in the United ui nd Wong oti signed wives of rice ojuni=d Oy © located in
the United Staice wil be roqurod to pay dhe expecacs of sarvice, unless tho defeadars dhows good causa far tho fallne.

“Good cause” does not includo a belief that the lawsuit is groundleas, or that it has been brought ia en improper veque, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver ia signed and retumed, you can still make these and all other defenses and objections, bat you cammot object to ths abaonce of
a summons or of service,

+ Se eee ee eg ee ee ee eee ee eee
and file a copy with the oourt By signing and retuming the waiver form, you are allowed more time to respond than ifa summons had been
